Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 1/6/2021 has been entered in full.  

Response to Arguments
Applicant has amended the claims in response to the grounds of rejection set forth in the prior Office action.  As the amendments overcome the pending grounds of rejection and objection, the rejections and objections are hereby withdrawn.  There are no further pending objections or rejections.  Accordingly, this application is in condition for allowance.   

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.  The claimed features of the newly added amendments, in combination with the remainder of the limitations of the claims, are neither anticipated nor obvious in view of the prior art of record.  
The closest prior art, previously cited Oh et al., US 2017/0039682 A1, does not disclose  determining, responsive to determining that the block of pixels has the directionality, taps for pixels of a same color in the block by processing directional filter coefficients corresponding to the directionality and a location of each pixel within the block, because Oh’s taps are based on (see Oh para. 0062, where directionality is determined, but the vertical and horizontal interpolations are based on multiple colors instead of the same color).
The next closest prior art, previously cited Shi et al., US 2015/0022869 A1, does not disclose obtaining each of pixel values of a filtered raw image by multiplying the taps to corresponding pixel values in the pixels of the same color and adding the multiplied values, because only Shi’s Z pixel values are calculated instead of each pixel value in the filtered raw image (see Shi Figs. 2a and 2b, and para. 0052-0057 and 0069-0071, where only the Z pixels are calculated).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nirav Patel can be reached on (571)270-5812.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDREW M MOYER/Primary Examiner, Art Unit 2663